DETAILED ACTION
This Office Action is in response for Application # 16/818,651 filed on March 13, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged for the Provisional Application # 62/900,359 filed on September 13, 2019.

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 112, First Paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims have limitation “data set of the one or more training data sets representing a first set of documents, and the first trained model including N dimensions in a first vector space”, “data set of the one or more training data sets representing a second set of documents, and the second trained model including N dimensions in a second vector space” and “determining a set of overlapping words between the first set of documents and the second set of documents” which examiner believes the specification is not clear on how to enable on determining the ”overlapping words” limitations. Examiner argues in view of Fig. 6A and 6B where it is disclosed base model ‘first documents representation” and client model “second set of documents representation” are represented in N dimensions in vector space. However, the claim limitations state of “overlapping words” between first and second set of documents and the specification disclose of representing documents in vector space. Examiner did not understand whether the comparing is made between words in the first and second set of documents or N dimensions of the vector space of the words to determine the overlapping of the words. Examiner requests applicant to clarify the what is compared in determining the overlapping words.

Dependent claims 2-7, 9-14 and 16-20 are also rejected under the same rationale as the independent claims since the dependent claims inherit the same deficiencies as the parent claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub US 2020/0314117 A1 disclose “Computer-Security Event Clustering and Violation Detection”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159